Citation Nr: 1231940	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  08-06 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to assignment of a disability rating higher than 20 percent for residuals of a right knee injury with arthritis for the period prior to April 27, 2004. 

2.  Entitlement to an initial disability rating in excess of 10 percent for arthritis of the left knee. 

3.  Entitlement to an effective date prior to September 26, 2003, for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney at Law




ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from September 1951 to June 1953. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from the September 1993 rating decision that continued the Veteran's right knee rating at 20 percent; from a July 2006 rating decision granting TDIU, effective from June 1, 2005; and from the July 2007 rating decision granting service connection for a left knee disability with a 10 percent disability rating, from September 10, 1997, all from the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida. 

The Board notes that the Veteran's right knee disorder had been rated as 20 percent disabling from the date a claim for an increased rating was raised in 1993, and was assigned a 100 percent rating from April 27, 2004, to June 1, 2005, with a 30 percent rating thereafter.  The issue of whether the Veteran is entitled to a rating in excess of 30 percent from June 1, 2005, was previously adjudicated by the Board.  The Board denied a rating in excess of 30 percent in the December 2009 decision, which was appealed to the Court of Appeals for Veterans Claims (Court).  This issue was affirmed by the Court in a December 2011 Memorandum Decision.  As such, the current right knee rating is no longer under appeal, and it just the period prior to April 27, 2004, that is under consideration.

Also in December 2009, the Board granted an earlier effective date for service connection of the left knee disability, and remanded the claims for an increased rating for the left knee disability and for an earlier effective date for TDIU. The January 2010 rating decision effectuated the Board's decision and granted an earlier effective date of April 16, 1980, for service connection of the left knee disability. 

In December 2011, the RO issued another rating decision awarding an effective date of September 26, 2003, for TDIU.  In that the Veteran and his representative contend that the TDIU effective date should be prior to 2003, the Board finds that the December 2011 rating decision does not represent a full grant of the benefits sought on appeal.  The matter of an earlier effective date for TDIU remains on appeal.

The Board observes that additional evidence was received related to the Veteran's claim in June 2012, which the RO has not reviewed.  The Veteran, by way of his representative, waived initial consideration by the RO of this new evidence.  Thus, the Board shall proceed with adjudication of this claim.

The Board notes that, in addition to the paper claims file, there is an electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to an initial disability rating in excess of 10 percent for arthritis of the left knee, and entitlement to an effective date prior to September 26, 2003, for a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

The preponderance of the evidence of record demonstrates that prior to April 27, 2004, the service-connected right knee disability did not result in instability, did not limit flexion to less than 90 degrees, and did not limit extension by more than 10 degrees.   The overall impairment of the right knee disorder was no more than moderate in degree.


CONCLUSION OF LAW

The criteria for establishing entitlement to a rating higher than 20 percent for a right knee disability for the period prior to April 27, 2004, have not been met.  
38 U.S.C.A. §§ 5110, 7105 (West 2002); 38 C.F.R. § 3.155, 3.400, 4.1-4.14, 4.45, 4.71a, Diagnostic Code 5003, 5257, 5261, 5262 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Previously, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the failure to provide pre-adjudicative notice of any of the necessary duty to notify elements was presumed to create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required to show that the error did not affect the essential fairness of the adjudication, and that to make such a showing the VA had to demonstrate that the defect was cured by actual knowledge on the claimant's part or that a benefit could not have been awarded as a matter of law.  Id.   However, the United States Supreme Court (Supreme Court) recently held this framework to be inconsistent with the statutory requirement that the CAVC take "due account of the rule of prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.).

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between a Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  With respect to the Dingess requirements, in June 2007, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the notice requirements outlined in Dingess/Hartman, 19 Vet. App. at 484. 

During the course of this claim and appeal, the Court held that, for an increased-compensation claim, § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability, and the effect that such worsening or increase has on the claimant's employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on employment and daily life (such as a specific measurement or test result), VA must provide at least general notice of that requirement. VA must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation.  Id.  Subsequently, however, the United States Court for the Federal Circuit (Federal Circuit) reviewed Vazquez-Flores on appeal and held that the statutory scheme did not require the notification noted above.  The Federal Circuit explained that the notice described in 38 U.S.C.A. § 5103(a) need not be veteran specific and that daily life evidence was not statutorily mandated.  The Federal Circuit thus vacated the Court's decision to the extent it required notification of alternative DCs and the need to submit potential daily life information on the basis that such evidence was not needed for proper claims adjudication.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this case, a letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1)  was sent to the Veteran in August 2008. The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  He was also asked to submit evidence and information in his possession to the RO.  While this letter was not sent prior to the initial adjudication that is the subject of this appeal, no prejudice has been alleged, and none is apparent from the record.  Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  Moreover, the Board notes that as the Veteran has been represented by an experienced attorney who is knowledgeable in VA law and regulations; if there had been any deficiency in the notifications letters, it would not be prejudicial. 

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records, and  pertinent post-service treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received VA medical examinations in August 1993, October 1997, September 2004, and one was to be scheduled in May 2009 (however, the Veteran cancelled this examination).  The Board observes that the only issue being adjudicated at this time with regard to the right knee is the matter of the proper rating prior to April 27, 2004; thus, scheduling a current VA examination is  unnecessary.  VA has obtained the records of the Veteran's outpatient treatment with VA.  Copies of private medical records have also been incorporated into the evidence of record.  Also, the Veteran, by way of his representative, submitted a private independent medical records review dated in February 2012, which has been added to the claims folder and reviewed by the Board.  Significantly, neither the Veteran, nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Relevant Laws and Regulations

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2011). 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2011).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment of the Veteran's right knee prior to April 27, 2004, consists of records generated in proximity to and since the claim on appeal up until April 27, 2004. 

The Veteran was originally granted service connection for a right knee disability by  way of a July 1959 rating decision, and awarded a 10 percent rating.  In March 1981, the Board granted a 20 percent rating.  He filed this claim for an increase in April 1993.  

When considering the appropriate effective date for an increased rating, VA must consider the evidence of disability during the period one year prior to the application.  See Hazan v. Gober, 10 Vet. App. 511 (1997). 

The Veteran filed a claim for a disability rating in excess of 20 percent for his right knee disorder in April 1993.  The record reflects that whether or not the Veteran filed a notice of disagreement for this rating decision is a contested issue.  However, upon reviewing the language of the October 1993 notice of disagreement, the Veteran clearly noted that his right knee, in concert with his other claimed disabilities, caused him to need more medication and prevented him from performing exercise.  Therefore, the Board concedes that the Veteran filed a notice of disagreement to the September 1993 rating decision denying his right knee claim and that this notice of disagreement was never acted upon by VA.  Nonetheless, as will be outlined in depth below, the Veteran was not prejudiced by this inaction, because the preponderance of the evidence demonstrates that the Veteran was not entitled to a disability rating in excess of 20 percent for his right knee disorder until his right knee replacement of April 2004. 

Again, in this case, the  level of severity under consideration is the period from the one year prior to his April 1993 claim through April 27, 2004.  Thus, the question at hand is whether a rating in excess of 20 percent is warranted during that time period.  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of their normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45. 

Included within 38 C.F.R. § 4.71a are multiple diagnostic codes that evaluate impairment resulting from service-connected knee disorders, including Diagnostic Code 5256 (ankylosis), Diagnostic Code 5257 (other impairment, including recurrent subluxation or lateral instability), Diagnostic Code 5258 (dislocated semilunar cartilage), Diagnostic Code 5259 (symptomatic removal of semilunar cartilage), Diagnostic Code 5260 (limitation of flexion), Diagnostic Code 5261 (limitation of extension), Diagnostic Code 5262 (impairment of the tibia and fibula), and Diagnostic Code 5263 (genu recurvatum).  The Veteran will examine each to determine the appropriate rating for the Veteran's right knee, under the appropriate diagnostic code, during the period under appeal.

Degenerative arthritis, which the Veteran has been diagnosed with in the present case, is rated under Diagnostic Code 5003.  Degenerative arthritis, when established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  For purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45(f).  The diagnostic codes that focus on limitation of motion of the knee are Diagnostic Codes 5260 and 5261.  Thus, because the evidence of record demonstrates that the Veteran's right knee is manifested by arthritis, the appropriate rating criteria is Diagnostic Code 5003, with consideration of Diagnostic Code 5260 and 5261, for limitation of motion of the right knee associated with that arthritis.

Also, according to Diagnostic Code 5257, which rates impairment based on recurrent subluxation or lateral instability of the knee, a 10 percent rating will be assigned with evidence of slight recurrent subluxation or lateral instability of a knee; a 20 percent rating will be assigned with evidence of moderate recurrent subluxation or lateral instability; and a 30 percent rating will be assigned with evidence of severe recurrent subluxation or lateral instability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain is inapplicable to ratings under Diagnostic Code 5257 because it is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996). 

The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6 (2011). 

Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  Under Diagnostic Code 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Under Diagnostic Code 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5261. 

The medical evidence of record during the period under consideration, discussed in further detail below, does not show that the Veteran's right knee disability was manifested by ankylosis at any time.  There is also no suggestion of dislocated semilunar cartilage, symptomatic removal of semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum.  Thus, consideration of the Veteran's claim under Diagnostic Codes 5256, 5258, 5259, 5262, or 5263 is not necessary in this case.  

Relevant Facts

The Veteran filed a claim for an increased disability rating, in excess of 20 percent, for his right knee disability in April 1993.  This claim was denied in a September 1993 rating decision, and the Veteran filed a timely notice of disagreement to this decision in October 1993.  However, no action appears to have been taken in response to this notice of disagreement.  Subsequently, the RO increased the Veteran's disability rating to 100 percent, effective as of April 27, 2004, because the Veteran underwent a right knee replacement.  He was assigned a 30 percent disability rating for his right knee, effective as of June 1, 2005.  The Veteran appealed this decision to the Board in February 2008.  Again, in December 2009, the Board denied an increase in excess of 20 percent prior to April 27, 2004, and also denied an increase in excess of 30 percent from June 1, 2005.  The Veteran appealed these decisions to the Court, and in December 2011, the Court affirmed the decision as to the period from June 1, 2005, and vacated the decision as to the period prior to April 27, 2004.  So, the evidence dating between one year prior to the Veteran's 1993 claim and April 27, 2004, is summarized and discussed below in the analysis of whether the evidence shows that a rating in excess of 20 percent is warranted during that time period.

Medical records from the year prior to the Veteran's April 1993 claim indicate that the Veteran complained of right knee pain.  However, there is no evidence of specific treatment regarding the Veteran's right knee during this time.

The Veteran was afforded a VA examination of his right knee in August 1993.  The examiner noted that the Veteran had pain and swelling of the right knee.  The Veteran reported having locking, swelling, weakness and limitation of motion that was brought on by activity.  X-rays of the right knee revealed narrowing of the medial compartment with degenerative arthritic changes involving all of the articulating bones of the knee.  Range of motion testing was not performed during this examination. 

A July 1997 private treatment record prepared by a physician with the initials G.M.L. does include range of motion measurements for the right knee.  According to the medical report, the Veteran had extension of the right knee to 0 degrees and flexion of the right knee to 125 degrees.  Dr. L noted that the Veteran had moderate patellofemoral crepitus with motion and that his cruciate and collateral ligaments were intact.  The Veteran was diagnosed with osteoarthritis of the knees that was greater in the right. 

The Veteran was afforded another VA examination of the right knee in October 1997.  At the time of examination, the Veteran complained of clicking in his right knee and pain and swelling when he did a lot of exertion.  The examiner noted that both of the Veteran's knees had a knobby appearance and that his right knee had marked crepitation.  However, the examiner found no evidence of any effusion or localized tenderness of the right knee.  The Veteran was also found to have a full range of motion in his right knee upon examination.  The Veteran was diagnosed with probable early degenerative arthritis of the right knee. 

A VA examination was again performed in July 2003.  The examiner concluded that there was swelling and varus deformity of the right knee.  Range of motion was found to be 0 degrees of extension and 90 degrees of flexion. The examiner noted that there was further loss of motion when a five pound weight was attached to the Veteran's right ankle (extension to minus 10 degrees and flexion to 90 degrees). The examiner reasoned that this indicated that the knee had some weakness and fatigue upon repetitive motion.  However, there was no evidence of incoordination or instability of the knee.  The examiner diagnosed the Veteran with severe degenerative arthritis of the right knee. 

A private medical evaluation from September 2003 signed by a physician with the initials K.B.H. shows that the Veteran was seen with complaints of right knee pain and difficulty walking.  Physical examination revealed tenderness over the right knee with mild swelling, mild varus deformity, and osteophyte formation along the medial joint line.  The Veteran was found to have extension to 5 degrees and flexion to 90 degrees in his right knee.  Dr. H diagnosed the Veteran with arthritis of the right knee. 

And, in April 2004, the Veteran underwent surgery for a right knee replacement.  It was at this point that the temporary 100 percent rating was awarded.

In February 2012, a private physician, D.B.M., submitted a report indicating an independent medical records review.  According to the report, the physician reviewed the Veteran's claims file in an effort to determine the severity of the Veteran's right knee disability in the relevant time period, along with other considerations related to the Veteran's remaining claims, remanded below.  The physician summarized the Veteran's VA examination reports, and his private clinical records, showing ongoing treatment related to osteoarthritis of the right knee.  The Board observes that this summary is accurate when compared to the record.  

Again, normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  Under Diagnostic Code 5260, the next-higher disability rating of 30 percent is warranted when there is evidence of limitation of flexion of the leg to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  The above evidence demonstrates that prior to April 2004, the Veteran had flexion of the right knee between 90 and 125 degrees. Therefore, a higher disability rating is not warranted prior to April 2004 under Diagnostic Code 5260 at any time since April 1993. 

Under Diagnostic Code 5261, the next-higher disability rating of 30 percent is warranted when there is evidence of limitation of extension of the leg to 20 degrees. 38 C.F.R. § 4.71a , Diagnostic Code 5261.  The above evidence demonstrates that the Veteran had extension of the right knee between 0 and 5 degrees between April 1993 and April 2004.  As such, the Veteran is not entitled to a higher disability rating under Diagnostic Code 5261 between April 1993 and April 2004.  In fact, this degree of limitation of extension would not even support the assignment of a 10 percent rating.  

The Board has also considered whether there are any other diagnostic codes that would establish that the Veteran was entitled to a rating higher than 20 percent for his right knee disability prior to April 27, 2004.  However, again, the evidence demonstrates that the Veteran did not suffer from ankylosis (fixation) of the right knee, so Diagnostic Code 5256 is not for application.  Likewise, there is no evidence of severe recurrent subluxation or lateral instability or nonunion of the tibia and fibula, so Diagnostic Codes 5257 and 5262 do not apply.  As such, there are no relevant diagnostic codes that would demonstrate entitlement to a disability rating in excess of 20 percent prior to April 27, 2004. 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court discussed the applicability of 38 C.F.R. §§ 4.40 and 4.45 to examinations of joint motion.  Applying the DeLuca criteria to the Veteran's claim, the Board concludes that the Veteran is not entitled to an increased rating for his right knee disability at any time prior to April 2004 and since his claim of April 1993.  The evidence demonstrates that the Veteran had flexion of the right knee to at least 90 degrees during this time, and extension to at least 10 degrees even after application of a 5 pound weight to his ankle.  While the Veteran described knee pain generally in the medical evidence, there is no indication that all motion was painful.  Also, while there was evidence of some weakness and fatigue upon repetitive motion during his July 2003 VA examination, there was no evidence of incoordination or instability.  Further, there is no evidence suggesting that the Veteran experienced additional functional loss of the right knee prior to April 2004 that resulted in limitation of motion to such a degree as to warrant the next-higher disability rating of 30 percent. The Board notes that the Court recently determined that pain alone does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion. See Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance." Id., quoting 38 C.F.R. § 4.40.  Such findings have not been shown in the present case.  In addition, with respect to Deluca criteria, while the examiner in 2003 noted that there was some weakness and fatigue on repetitive motion using the weight, there was no indication noted that this would cause limitation without the weight to the much more extreme degree required for a higher rating.  

The Board has also reviewed the claim with consideration of concerns raised in the Court's order dated in December 2011.  The Court noted that when the RO considered a claim for an increased rating in a statement of the case issued in 1980, the RO evaluated the knee disorder under Diagnostic Code 5257 rating criteria of slight (10%), moderate (20%) and severe (30%) without regard to whether there was any subluxation or lateral instability.  In essence, the RO simply considered whether there was slight, moderate or severe knee impairment.  The Board conducted a similar analysis in a decision of 1981, making a finding that a 20 percent rating was warranted under Diagnostic Code 5257 based on evidence that the overall level of right knee impairment was moderate.  The Board notes that he use of Diagnostic Code 5257 as a "catch-all" rating code for evaluating the severity of the overall impairment of the knee was a common practice in the past.  

Nevertheless, the Board finds that the evidence does not support a higher rating under this type of analysis using Diagnostic Code 5257 because the disorder has not produced more than moderate overall impairment of the knee.  The Board notes that on the VA examination in August 1993, the evidence shows that the Veteran complained of symptoms such as pain, swelling, locking, weakness and limitation of motion, but on examination there was only an antalgic gait with no limitation of motion, no instability, and no significant other symptoms to warrant a finding of severe impairment.  The pertinent diagnosis was moderately advanced degenerative joint disease, right knee.  A private physician's initial evaluation dated in July 1997 notes that the Veteran gave a history of a service acquired right knee injury with a substantial limp for which he was treated with anti-inflammatory agents and bracing.  On examination, there was 1+ effusion, but range of motion was from 0 to 125 degrees, there was only moderate crepitus, and cruciate and collateral ligaments were intact.  Thus, the Board finds that the overall impairment again more nearly approximated moderate impairment rather than severe impairment.  A private record dated in October 1997 noted that the Veteran had "moderate difficulty" with complaints of pain and was currently being treated with anti-inflammatory agents and pullover braces for his knees.  A VA examination in October 1997 noted that the Veteran's limp was due to hip pain, and found that while there was marked crepitation of the right knee, the range of motion was full and the collateral and cruciate ligaments were intact, and there was no evidence of quadriceps atrophy.  The examiner stated that "This patient does not have any significant disability from his service connected right knee injury."  This statement clearly weighs against a finding of the presence of severe impairment.

The Board recognizes that the July 2003 VA examiner diagnosed the Veteran with "severe" degenerative arthritis of the right knee.  The Board notes that the examiner was assessing the severity of the arthritis, without necessarily addressing the severity of the impairment resulting from the arthritis.  Moreover, the use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  In the present case, while the examiner described the Veteran's knee arthritis as "severe" in July 2003, it was noted that he had a loss of 10 degrees of extension when a 5 pound weight was attached, flexion from 0 to 90 degrees (without the weight), and no instability.  Such findings are reflective of no more than moderate disability.  Therefore, the Board finds that the evidence demonstrates that the Veteran was not entitled to a higher disability evaluation, prior to April 2004, despite the use of the word "severe."

Also, the Board notes Dr. D.B.M.'s opinion in February 2012 that the Veteran should be awarded an additional 10 percent for his right knee at the time of his 1993 VA examination.  However, this does not change the fact that the evidence does not meet the requirements for a higher rating under the pertinent rating criteria.  The range of motion testing, and lack of instability, along with the lack of a showing of ankylosis, dislocated semilunar cartilage, symptomatic removal of semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum, remain, despite the physician's opinion as to the appropriate rating.  While the Board does not dispute the physician's competence as a medical doctor, there is no evidence to show that he is an expert in analyzing VA rating criteria.

The Board has also considered the lay testimony provided by the Veteran in support of his claim for the assignment of a disability rating higher than 20 percent prior to April 27, 2004.  The Veteran stated in his October 1993 notice of disagreement that his right knee problems required an increase in pain medication and that it impaired his ability to exercise.  The Veteran's representative also indicated in a statement received by VA in April 1994 that the Veteran's right knee gave out on him, causing him to fall.  While the Board has considered this evidence, it does not find it sufficient to warrant a disability evaluation in excess of 20 percent prior to April 27, 2004.  Initially, the Board notes that a 20 percent disability rating is meant to compensate a Veteran for symptomatology such as pain and impaired movement. Furthermore, the October 1997 VA examiner specifically concluded that the Veteran had no history of instability or locking of the right knee, suggesting that the Veteran's right knee disability was not manifested by chronic episodes of giving out at this time.  Therefore, this evidence does not demonstrate that the Veteran is entitled to a rating in excess of 20 percent prior to April 27, 2004. 

In conclusion, the Board finds that the preponderance of the evidence demonstrates that the Veteran is not entitled to an the assignment of a disability rating higher than 20 percent for his right knee disorder at any time prior to April 27, 2004.  The Board recognizes that the Veteran did file a claim for an increased disability rating in April 1993.  However, the effective date of an evaluation and award of compensation based on a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (emphasis added).  The evidence demonstrates that the Veteran was not entitled to a higher disability rating until the April 2004 knee replacement surgery. Therefore, the Veteran is not entitled to an a rating higher than 20 percent for his service-connected right knee disability at any time prior to April 27, 2004. 

Through the above analysis, the Board has considered whether a staged rating is appropriate in this case.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, in the present case, the preponderance of the evidence of record demonstrates that the Veteran was not entitled to a disability rating in excess of 20 percent at any time prior to April 27, 2004.  The Veteran maintained a significant range of motion in his right knee throughout the period on appeal and there is no medical evidence of instability or other symptomatology that would warrant a higher disability rating. As such, staged ratings are not warranted. 

Finally, the rating schedule represents as far as practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b) (2011).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b). 

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111   (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. 

However, in this case, the Veteran's symptoms associated with his service-connected right knee disability, prior to April 2004, were pain and limited motion with some weakness and fatigue.  Such impairment is contemplated by the rating criteria.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256-63.  The rating criteria reasonably describe the Veteran's disability and referral for consideration of an extraschedular rating is, therefore, not warranted.  And, the Board observes that any right knee severity that contributes to his level of unemployability is considered with the effective date claim related to his TDIU, which his discussed in the remand, below.

While the Board recognizes that VA failed to act in response to the Veteran's October 1993 notice of disagreement, this error was harmless, as the preponderance of the evidence is against the claim.  The provisions of 38 U.S.C. § 5107(b)  regarding reasonable doubt are, therefore, not applicable.  


ORDER

Entitlement to a rating higher than 20 percent for the residuals of a right knee injury with arthritis during the period prior to April 27, 2004, is denied. 


REMAND

The development directed by the Board in its last remand was not accomplished. The law mandates that where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998). 

As was noted in the November 2010 Board remand, by way of the March 2, 2010, statement from the Veteran's attorney, the Veteran contended that his service-connected left knee disability should have been given a 20 percent disability rating, from April 1980.  And, in a March 18, 2010, statement, the Veteran's attorney also argued that his TDIU should be granted an effective date of September 26, 2003. 

In December 2009, the Board awarded an effective date of April 16, 1980, for service connection for the left knee disability.  In the remand portion of that decision, the Board found that given its grant of an effective date of April 16, 1980, for the grant of service connection for a left knee disability, a remand was necessary so that the RO may assign a proper disability rating for the Veteran's left knee disability from April 16, 1980, to the present. 

The RO issued a January 2010 rating decision effectuating the earlier effective date grant of April 16, 1980, for the left knee disability, but, as noted in the Board's November 2010 remand, the RO has not yet adjudicated the issue of what the proper disability rating for the Veteran's left knee would be from April 16, 1980, to the present.  It appears that the RO extended a 10 percent rating back to 1980 without actually conducting any analysis regarding the severity of the disorder during that period of time.  The Veteran's attorney contends that a higher 20 percent rating is warranted for that period of time.  In addition, it was noted by the Board that no supplemental statement of the case (SSOC) was issued with respect to the knee rating issue. Thus, the matter was remanded to comply with the December 2009 Board decision.   The matter is now again before the Board.  A review of the claims file, both paper and electronic, reveals that the adjudication of the proper rating for the left knee dating to April 16, 1980, by the RO has not yet taken place.  A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thus, a third remand is unavoidable.

Additionally, the Board noted in the December 2009 decision, and again in the November 2010 remand, that the Veteran's eligibility for an earlier effective date for TDIU benefits was contingent on the disability rating assigned to the Veteran's left knee disability prior to June 1, 2005.  The Board recognizes the Veteran's representative's March 18, 2010, statement, which suggested that an effective date of September 26, 2003, is appropriate for TDIU, and that is the date awarded by the RO in December 2011.  However, more recent statements by the representative suggest that the effective date for TDIU is still in contention; thus, the Board does not recognize that the grant of September 26, 2003, as the effective date for TDIU has satisfied the Veteran's appeal.  And, the claim for entitlement to an earlier effective date for TDIU benefits has been deemed inextricably intertwined with the disability rating assigned to the Veteran's left knee since April 1980.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  The Board defers ruling on TDIU until Remand mandates related to the left knee rating back to April 1980 have been completed.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should determine and assign the appropriate disability rating or staged ratings for the Veteran's left knee disability from April 16, 1980, through the present. 

2.  After completion of the above and any additional evidence development that the RO deems necessary, the RO should review the record and readjudicate the claims, to include the TDIU issue on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


